 



Exhibit 10.25
CVR PARTNERS, LP
PROFIT BONUS PLAN
Effective as of October 24, 2007

1.   Purpose; Operation. The purpose of the CVR Partners, LP Profit Bonus Plan
(the “Plan”) is to provide an incentive to employees of an Employer who
contribute to the Company’s success to increase their efforts on behalf of the
Company and to promote the success of the Company’s business. Participants in
the Plan have the opportunity to receive cash payments in respect of their
interests in the Plan in the event of certain distributions pursuant to the
Parent LLC Agreement to the “Members” (as defined in the Parent LLC Agreement)
of Coffeyville Acquisition III LLC. Whether payments will be made hereunder will
depend on the amount of net proceeds realized in connection with the event that
gives rise to such distributions. Defined terms are defined in Exhibit A hereto.
  2.   Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation:

  •   the authority to grant Bonus Points;     •   to determine the persons to
whom and the time or times at which Bonus Points shall be granted;     •   to
determine the number of Bonus Points to be granted and the terms, conditions and
restrictions relating thereto;     •   to determine whether, to what extent, and
under what circumstances Bonus Points may be settled, cancelled, forfeited,
exchanged, or surrendered;     •   to make adjustments in the terms and
conditions applicable to Bonus Points;     •   to determine the size of the
Bonus Pool subject to the terms of the Plan;     •   to construe and interpret
the Plan and Award Agreements;     •   to prescribe, amend and rescind rules and
regulations relating to the Plan;     •   to determine the terms and provisions
of the Award Agreements;     •   to determine the amounts allocable for payment
pursuant to this Plan; and     •   to make all other determinations deemed
necessary or advisable for the administration of the Plan.

 



--------------------------------------------------------------------------------



 



All determinations made by the Committee in respect of the Plan shall be final
and binding on all Participants and their beneficiaries. No manager or member of
the Company or member of the Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Bonus Points
granted hereunder. The Committee, with the consent of CVR GP, shall make
determinations with respect to cash amounts allocated, if any, to the Plan, with
reference to the applicable definitions set forth in Exhibit A; provided that
any and all determinations with respect to cash amounts allocated to the Plan
shall be made in the Committee’s discretion and may vary from such definitions.
The Committee may make adjustments in the operation of provisions of the Plan if
the Committee determines in its sole discretion that such adjustments will
further the intent of such provisions.

3.   Eligibility. Bonus Points may be granted at any time to directors,
employees (including officers) and service providers of an Employer, in the
discretion of the Committee.   4.   Bonus Points; Payment.

  (a)   Awards of Bonus Points. The Committee shall grant Bonus Points to
Participants pursuant to Award Agreements. The total number of Bonus Points
available for grant hereunder shall initially be 1,000,000 but may be increased
in the discretion of the Committee at any time.     (b)   Creation of Bonus
Pool. Upon each Distribution, a Bonus Pool shall be created, which shall equal
4.069% of the amount distributed to the Members in the Distribution. Bonus
Points shall represent the right to receive a cash payment from the Employer
within thirty (30) days following the date on which a Distribution is made.    
(c)   Bonus Point Payments. The cash amount payable to a Participant in respect
of his or her Bonus Points at any time that a Distribution is made shall be
determined by multiplying the amount of the Bonus Pool by a fraction, the
numerator of which is the total number of Bonus Points held by the Participant
and the denominator of which is 1,000,000 or such larger number of Bonus Points
as may be outstanding; provided that the Committee may in an Award Agreement
provide for a limitation on the amount payable in respect of any Participant’s
Bonus Points based on such criteria as the Committee in its sole discretion may
determine. Any portion of a Bonus Pool that is not distributed to Participants
in connection with any Distribution for any reason (e.g. there are Bonus Points
that have not yet been awarded or have been forfeited or are otherwise not
outstanding) shall revert to the Company and no Participant shall have any right
to such undistributed amount. For the avoidance of doubt, the forgoing is simply
a calculation of the amount of cash payment payable to a Participant holding
Bonus Points, and in no event shall such Participant, in its capacity as such,
have any rights to receive a payment or distribution from Parent.

2



--------------------------------------------------------------------------------



 



5.   Additional Awards; Adjustments.

  (a)   Additional Awards. An Employer may determine that a Participant’s
performance warrants an award of additional Bonus Points, in which case the
Employer may recommend to the Committee that an additional award be made.    
(b)   In the event of any material acquisition, disposition, merger,
recapitalization, capital contribution or other similar event, the Committee may
make such adjustment(s) to the terms of the Plan or any awards granted under the
Plan as the Committee shall determine appropriate in its sole discretion.

6.   Termination of Employment. If a Participant ceases to be employed by an
Employer (other than in connection with a transfer to another Employer), such
Participant shall forfeit all Bonus Points granted to the Participant.   7.  
General Provisions.

  (a)   Nontransferability. Unless otherwise provided in an Award Agreement,
Bonus Points shall not be transferable by a Participant under any circumstances.
    (b)   No Right to Continued Employment, etc. Nothing in the Plan or in any
Award Agreement entered into pursuant the Plan shall confer upon any Participant
the right to continue in the employ of or to be entitled to any remuneration or
benefits not set forth in the Plan or such Award Agreement, or to interfere with
or limit in any way the right of an Employer to terminate such Participant’s
employment.     (c)   Taxes. The Company or any Affiliate is authorized to
withhold from any payment relating to Bonus Points under the Plan amounts of
withholding and other taxes due to enable the Company and Participants to
satisfy obligations for the payment of withholding taxes and other tax
obligations.     (d)   Excise Tax. To the extent that, (i) in the Committee’s
determination, payment to a Participant in respect of his or her Bonus Points
would constitute “parachute payments” (within the meaning of Section 280G of the
Code), and if (ii) such payment would (together with any other payment to which
the Participant is or may be entitled that would constitute a “parachute
payment”), if reduced by all federal, state, and local taxes applicable thereto,
including the excise tax imposed under Section 4999 of the Code, be less than
the amount the Participant would receive, after all taxes, if the Participant
received aggregate payments in respect of his or her Bonus Points (and such
other payments) equal (as valued under Section 280G of the Code) to only three
times the Participant’s “base amount” (within the meaning of Section 280G of the
Code), less $1.00, then (iii) such payments hereunder shall be reduced to such
extent to avoid the application of such excise tax; provided that the Company
shall use its reasonable best efforts to obtain shareholder approval of the
payments in a manner intended to satisfy requirements of the “shareholder
approval” exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payments may be made to the Participant in respect of his
or her Bonus Points without the application of the excise tax.

3



--------------------------------------------------------------------------------



 



  (e)   Amendment and Termination. The Plan shall take effect on the date of its
adoption by CVR GP on behalf of CVR Partners. CVR GP may at any time and from
time to time alter, amend, suspend, or terminate the Plan in whole or in part,
including but not limited to, amending the Plan and awards to alter the
structure of the Plan if CVR GP determines that the Plan is not meeting its
objectives. Following any amendment of the Plan, Participants will have only
such rights as are provided under such amended Plan and in the event of the
termination of the Plan, Participants will have only such rights, if any, as are
provided in connection with such termination.     (f)   No Rights to Awards; No
Stockholder or Member Rights. No Participant shall have any claim to be granted
any Bonus Points under the Plan, and there is no obligation for uniformity of
treatment of Participants. A Participant or a transferee of Bonus Points shall
have no rights as a stockholder or member of the Company, an Employer or any
Affiliate of any of them.     (g)   Unfunded Status of Awards. The Plan is
intended to constitute an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an award,
nothing contained in the Plan or any Award Agreement shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.     (h)   Governing Law. The Plan and all determinations made and
actions taken pursuant hereto shall be governed by the laws of the State of
Delaware without giving effect to the conflict of laws principles thereof.    
(i)   Beneficiary. Upon the death of a Participant, all of his of her rights
under the Plan shall inure to his or her designated beneficiary or, if no
beneficiary has been designated for purposes of this Plan, to his or her estate.
    (j)   No Guarantee or Assurances. There can be no guarantee that any
Distributions will occur under the Parent LLC Agreement or that any payment to
any Participant will result under the Plan.     (k)   Expiration of Plan. Unless
otherwise determined by CVR GP, the Plan shall expire on October 24, 2017 and
all outstanding Bonus Points shall then expire and be forfeited with no
consideration paid in respect of such forfeiture.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Plan Definitions
For purposes of the Plan, the following terms shall be defined as set forth
below.
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934.
“Award Agreement” means any written agreement, contract, or other instrument or
document evidencing a grant of Bonus Points.
“Bonus Points” means points available for allocation to Participants by the
Committee. Each Bonus Point represents a right to receive payment from the Bonus
Pool, if any, established upon a Distribution on the terms and conditions set
forth herein.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Committee” means the compensation committee of CVR GP, or if there is no such
committee, CVR GP.
“Company” means Coffeyville Resources Nitrogen Fertilizers, LLC, a Delaware
limited liability company and wholly owned subsidiary of CVR Partners, or any
successor corporation.
“CVR GP” means CVR GP, LLC, a Delaware limited liability company and general
partner of CVR Partners.
“CVR Partners” means CVR Partners, LP, a Delaware limited partnership.
“CVR Partners Agreement” means the Agreement of Limited Partnership of CVR
Partners, LP, dated as of August 22, 2007, as may be amended and/or restated
from time to time.
“Distributions” means distributions to Members pursuant to the Parent LLC
Agreement in excess of distributions to Members of amounts representing all
capital contributions made by the Members to Parent.
“Employer” means the Company or any Affiliate of the Company or any entity
providing services to CVR Partners or the Company.
“Members” has the meaning given to such term in Section 1 of this Plan.
“Parent” means Coffeyville Acquisition III LLC.
“Parent LLC Agreement” means the limited liability company agreement of Parent,
dated as of October 24, 2007.
“Participant” means an individual who has been granted Bonus Points pursuant to
the Plan and who continues to hold Bonus Points.

5



--------------------------------------------------------------------------------



 



“Plan” means this CVR Partners Profit Bonus Plan, as amended from time to time.

6